                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                         LONDON

 UNITED STATES OF AMERICA,                        )
                                                  )
       Plaintiff,                                 )
                                                  )       No. 6:18-CR-18-REW-HAI
 v.                                               )
                                                  )
 JIMMY DALE JARVIS, JR.,                          )              ORDER
                                                  )
         Defendant.                               )

                                             *** *** *** ***

        This matter is before the Court on the Recommended Disposition (DE #132) of United

States Magistrate Judge Hanly A. Ingram, addressing Defendant Jimmy Dale Jarvis, Jr.’s guilty

plea to Count 1 of the Superseding Indictment (DE #20). Defendant appeared before Judge Ingram

on May 24, 2019. See DE #131 (Minutes). After consenting to plead before a United States

Magistrate Judge (see DE #133) and engaging in the full colloquy required by Rule 11, Jarvis

proceeded to plead guilty to Count 1 of DE #20. See DE #132 at ¶¶ 1–2. Judge Ingram found

Defendant competent to plead and concluded that Defendant did so in a knowing and voluntary

fashion; he further found that an adequate factual basis supported the plea as to each essential

element of the applicable charge. Id. at ¶¶ 2–3. Accordingly, Judge Ingram recommended the Court

accept Defendant’s plea and adjudge him guilty of Count 1 of the Superseding Indictment. Id. at

¶ 4. Judge Ingram deferred acceptance of the plea agreement (DE #134) pending consideration

attendant to final sentencing. Id. at ¶ 5.

        Per DE #132, Judge Ingram permitted the parties three days to object to the

Recommendation. Id. at 3. Neither party has objected, and the time to do so has now passed. While

this Court reviews de novo those portions of a Report and Recommendation to which a party

                                                      1
objects, see 28 U.S.C. § 636(b)(1), it is not required to “review . . . a magistrate [judge]’s factual

or legal conclusions, under a de novo or any other standard, when neither party objects to those

findings.” Thomas v. Arn, 106 S. Ct. 466, 472 (1985). Where the parties do not object to the

magistrate judge’s recommended disposition, they waive any right to review. See Fed. R. Crim. P

59(b)(2); United States v. White, 874 F.3d 490, 495 (6th Cir. 2017) ("When a party . . . fails to

lodge a specific objection to a particular aspect of a magistrate judge's report and recommendation,

we consider that issue forfeited on appeal."); see also United States v. Branch, 537 F.3d 582, 587

(6th Cir. 2008) (noting that "[t]he law in this Circuit is clear" that a party who fails to object to a

magistrate judge's recommendation forfeits his right to appeal its adoption).

       The Court thus ADOPTS the Recommended Disposition (DE #132), accepts Jarvis’s

guilty plea, and ADJUDGES him guilty of Count 1 of the Superseding Indictment. The Court

further formally CANCELS the jury trial as to this Defendant. An Order scheduling Defendant’s

sentencing will follow.

       This the 30th day of May, 2019.




                                                  2
